

115 HR 386 IH: Working Parents Tax Relief Act
U.S. House of Representatives
2017-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 386IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the amount excludable from gross income for
			 dependent care assistance and dependent care flexible spending
			 arrangements and to provide for a carryover of unused dependent care
			 benefits in dependent care flexible spending arrangements.
	
 1.Short titleThis Act may be cited as the Working Parents Tax Relief Act. 2.Increase in amount excludable for dependent care assistance and dependent care flexible spending arrangements (a)In generalSection 129(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $7,500 (1/2 such amount.
 (b)Inflation adjustmentSection 129(a)(2) of such Code is amended by adding at the end the following new subparagraph:  (D)Adjustment for inflationIn the case of any taxable year beginning after December 31, 2017, the $7,500 amount in subparagraph (A) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2016 for calendar year 1992 in subparagraph (B) thereof.
						If any increase determined under this subparagraph is not a multiple of $50, such increase shall be
			 rounded to the next lowest multiple of $50..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 3.Carryover of unused dependent care benefits in cafeteria plans and flexible spending arrangements (a)In generalSection 125(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (3)Carryover of unused dependent care benefitsNotwithstanding paragraph (2)(A)— (A)In generalFor purposes of this title, a plan or other arrangement shall not fail to be treated as a cafeteria plan or dependent care flexible spending arrangement solely because qualified benefits under such plan include a dependent care flexible spending arrangement under which unused dependent care benefits may be carried forward to the succeeding plan year of such flexible spending arrangement.
 (B)Dependent care flexible spending arrangementFor purposes of this paragraph, the term dependent care flexible spending arrangement means a flexible spending arrangement (as defined in section 106(c)) that is a qualified benefit and only permits reimbursement for expenses for dependent care assistance.
 (C)Unused health benefitsFor purposes of this paragraph, with respect to an employee, the term unused dependent care benefits means the excess of— (i)the maximum amount of reimbursement allowable to the employee during a plan year under a dependent care flexible spending arrangement, taking into account any election by the employee, over
 (ii)the actual amount of reimbursement during such year under such arrangement.. (b)Effective dateThe amendments made by this section shall apply to plan years ending after the date of the enactment of this Act.
			